Case: 19-60225    Document: 00515687740         Page: 1   Date Filed: 12/29/2020




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 29, 2020
                                 No. 19-60225                    Lyle W. Cayce
                                                                      Clerk

   Brandon Mendoza-Flores,

                                                                     Petitioner,

                                     versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                  Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A200 287 425


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Brandon Mendoza-Flores, a native and citizen of Mexico, petitions
   this court for review of a decision of the Board of Immigration Appeals
   (“BIA”) in a withholding-only proceeding. The BIA affirmed denial of his
   motions for (1) continuance pending resolution of his T visa application,
   (2) withholding of removal under the Immigration and Nationality Act
   (“INA”), and (3) deferral of removal under the Convention Against Torture
   (“CAT”), and dismissed his appeal. Following the BIA’s decision,
   Mendoza-Flores’s T visa application was denied and he was removed to
Case: 19-60225      Document: 00515687740            Page: 2   Date Filed: 12/29/2020




                                      No. 19-60225


   Mexico. Because this court can no longer grant Mendoza-Flores any effectual
   relief, we dismiss his petition as moot.
                                           I.
          Mendoza-Flores initially entered the United States in February 2012
   while being paid to transport marijuana. U.S. Border Patrol agents
   apprehended him, and a removal order was issued. Subsequently, in April
   2012, Mendoza-Flores pleaded guilty to possession of marijuana with intent
   to distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D) and was
   sentenced to 180 days in prison. He admitted to being paid to transport
   approximately 23 kilograms of marijuana. This offense qualifies as an
   “aggravated felony” within the meaning of 8 U.S.C. § 1101(a)(43). See 8
   U.S.C. § 1101(a)(43)(B); 18 U.S.C. § 924(c)(2); 21 U.S.C. §§ 841(a)(1),
   (b)(1)(D).
          After completing his sentence, Mendoza-Flores was removed to
   Mexico in August 2012. He reentered the United States in November 2012
   but was stopped by U.S. immigration authorities and voluntarily returned to
   Mexico.
          He reentered a third time just a few weeks later.
          In April 2018, U.S. immigration agents encountered Mendoza-Flores,
   detained him, and reinstated the February 2012 expedited removal order.
   The reinstatement notice stated that Mendoza-Flores was prohibited from
   reentering the United States for life due to his aggravated-felony conviction.
   See 8 U.S.C. § 1182(a)(9)(A)(i).
          After Mendoza-Flores told immigration officers that he feared
   returning to Mexico, an asylum officer determined that Mendoza-Flores had
   established a reasonable fear of torture. The Department of Homeland




                                           2
Case: 19-60225      Document: 00515687740           Page: 3     Date Filed: 12/29/2020




                                     No. 19-60225


   Security (“DHS”) referred the case to an immigration judge (“IJ”) for
   “withholding-only proceedings.”
          Mendoza-Flores’s withholding-only merits hearing was held on
   October 3, 2018. At the beginning of the hearing, Mendoza-Flores requested
   a continuance pending the resolution of his application for T nonimmigrant
   status (“T visa”). His counsel explained that he had filed a T visa application
   with the U.S. Citizenship and Immigration Services (“USCIS”) on February
   6, 2019, that was still pending. The IJ issued an oral decision on October 18,
   2019, denying Mendoza-Flores’s requests for continuance, withholding of
   removal under the INA, and deferral of removal under the CAT.
          Mendoza-Flores appealed the IJ’s decision to the BIA. On March 22,
   2019, the BIA issued a decision affirming the IJ’s reasoning and dismissing
   the appeal.
          Mendoza-Flores timely petitioned this court for review but did not file
   a motion for stay of removal. USCIS subsequently denied Mendoza-Flores’s
   T visa application on July 26, 2019, and Mendoza-Flores was removed to
   Mexico immediately thereafter.
                                          II.
          This court’s jurisdiction requires a live case or controversy at all
   stages of litigation. See Spencer v. Kemna, 523 U.S. 1, 7 (1998). Inherent in the
   case-or-controversy requirement is the doctrine of mootness; federal courts
   lack jurisdiction “when it is impossible for a court to grant any effectual relief
   whatsoever to the prevailing party.” United States v. Vega, 960 F.3d 669, 672
   (5th Cir. 2020) (quoting Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S.
   298, 307 (2012)). “We review the question of mootness de novo, raising the
   issue sua sponte if necessary.” Id. (citation omitted).




                                           3
Case: 19-60225      Document: 00515687740          Page: 4    Date Filed: 12/29/2020




                                    No. 19-60225


                                         III.
          The denial of Mendoza-Flores’s T visa application and his subsequent
   removal to Mexico necessitate our consideration of mootness. Mendoza-
   Flores’s petition for review is moot if it is impossible for this court to grant
   him any effectual relief. Vega, 960 F.3d at 672. In cases challenging a BIA
   decision, the petitioner’s removal from the United States generally renders
   the petition moot unless the petitioner would suffer collateral legal
   consequences from the challenged decision. See Alwan v. Ashcroft, 388 F.3d
   507, 511 (5th Cir. 2004) (citing Spencer, 523 U.S. at 8). We have previously
   held that a period of inadmissibility following removal is a collateral legal
   consequence of the removal decision. See id. (citing Umanzor v. Lambert, 782
   F.2d 1299, 1301 (5th Cir. 1986)).
          Mendoza-Flores’s petition challenges the BIA’s decision in his
   withholding-only proceeding. The legality of his February 2012 removal
   order and the April 2018 reinstatement of this removal order is therefore not
   before us. In his petition, Mendoza-Flores asks this court to decide that the
   BIA erred in denying his motions for continuance pending the resolution of
   his T visa application, withholding of removal under the INA, and deferral of
   removal under the CAT.
          Mendoza-Flores acknowledged in a supplemental letter that his T visa
   application “is no longer eligible to be granted.” This necessarily moots his
   request for continuance. See Vega, 960 F.3d at 672.
          Mendoza-Flores’s subsequent removal to Mexico moots his
   remaining two claims unless he can show that he suffers collateral legal
   consequences from the BIA’s withholding-only decision. Alwan, 388 F.3d at
   511. According to the notice accompanying Mendoza-Flores’s order
   reinstating removal, removal rendered him permanently inadmissible to the




                                          4
Case: 19-60225        Document: 00515687740              Page: 5       Date Filed: 12/29/2020




                                          No. 19-60225


   United States due to his aggravated-felony conviction. 1 While inadmissibility
   would be a collateral legal consequence of Mendoza-Flores’s removal order,
   it is not a collateral consequence of the BIA’s withholding-only decision.
   Collateral consequences must stem from the underlying cause of action to
   salvage justiciability. See Spencer, 523 U.S. at 14; Kaur v. Holder, 561 F.3d 957,
   959 (9th Cir. 2009); Ramirez-Ortez v. Barr, 782 F. App’x 318, 321–22 (5th
   Cir. 2019) (per curiam) (unpublished). Even if we decided that the BIA erred
   in denying Mendoza-Flores withholding of removal, he would still be subject
   to the February 2012 removal order and thus inadmissible to the United
   States. See Alwan, 358 F.3d at 511 n.3. In his supplemental letter, Mendoza-
   Flores identifies no collateral legal consequence from the denial of
   withholding.
           Because Mendoza-Flores suffers no collateral legal consequences
   from the BIA’s denial of withholding, we are unable to grant Mendoza-Flores
   any effectual relief and thus lack jurisdiction to review the BIA’s decision.
                                              IV.
           Accordingly, we DISMISS Mendoza-Flores’s petition for review as
   moot.




           1
             We take no position as to whether Mendoza-Flores is, in fact, permanently
   inadmissible to the United States due to his removal order. In a supplemental letter to this
   court, the Government represents that the reinstatement of Mendoza-Flores’s removal
   order rendered him inadmissible to the United States for five years. Either of these
   positions may be correct, and this issue is not germane to our resolution of Mendoza-
   Flores’s petition.




                                                5